Notice of Pre-AIA  or AIA  Status
        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              DETAILED ACTION
                      Status of claims: claims 72-91 are pending.
        The  preliminary amendment filed 4/5/2021 which cancels claims 1-71 and 92-96 has been entered. Claims 72-91 which are drawn to one invention are under examination. 
                                        Continuation data and claimed benefit
This application is a CON of PCT/US2020/019760 filed 2/25/2020
which claims benefit of 62810938 filed 2/26/2019, and claims benefit of 62810367 filed 2/25/2019. The  provisional application 62810367 has support for the claimed invention.
                                                     IDS
The references cited in the information disclosure statement (IDS) filed 4/5/2021, the IDS filed 12/4/2020, the IDS filed 11/24/2020 and the IDS filed 10/26/2020 have been considered by Examiner.
Election/Restrictions
Applicants’ election filed 4/5/2021 of Group I, claims 72-91 and the elected Saccharomyces cell as the species of yeast is acknowledged. 
It is noted that claims 92-94 (Group II) and claims 95-96 (Group III) were canceled by the applicants’ amendment filed 4/5/2021. Thus, there is no claims withdrawn from further consideration in this case; and therefore, the claims 72-91 and the elected species are under examination.  Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, elected claims 23-38 and 48-52 are pending and examined.	


                                   Objection to specification
             The disclosure is objected to because of the following informalities:
     At page 13, [0032], line 3 “SEQ ID NO: 32-62 …” should be changed to “SEQ ID NOs: 32-62 …”. The similar change should be made throughout the specification. 
     At page 18, paragraph [0050], lines 2-3, the recitation “…C, sativa OLS encoded by SEQ ID NO:5…” should be clarified because the “SEQ ID NO:5” is not a nucleotide sequence but an amino acid sequence.  Similarly, see also [0051], lines 2-4, the specification. 

                                        Objection to the drawings 
The drawings filed 10/23/2020 are objected to under 37 CFR 1.83(a) because the “Strain” in Figures 14A and 14B and Figure 15 is inconsistent with the corresponding brief descriptions of these Figures set forth at [0048]-[0049] of instant specification.  The drawings must show 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                              Objection to claims
In claims 72 and 80, “…is at least 95% identical to SEQ ID NO:7” (claim 7) and “…is at least 95% identical to SEQ ID NO: 38 or 176” (claim 80) should be changed to “…has at least 95% sequence identity to SEQ ID NO:7” and “…has at least 95% sequence identity to SEQ ID NO: 38 or 176”, respectively. Also, in claims 72 and 80, “a sequence” before the phrase “that is at least 95% identical to …” should be changed to “the amino acid sequence”.
  
                 
Claim Rejections - 35 USC § 112(a)  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written description 
Claims 72-91 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

          The factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. MPEP § 2163.

   For claims  72-91, each of these factors has been considered, with the most relevant factors discussed below to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant is in possession of the claimed invention. 
 Adequate written description would require fewer species to be disclosed than in an art where little is known when skill and knowledge in the art is high. Also, adequate written description would require more species when there is a highly variable genus.
Instant invention (claims 72 and 85) is drawn to a method of producing a cannabinoid or cannabinoid precursor comprising cultivating “a host cell” that comprises a heterologous polynucleotide encoding a polyketide synthase (PKS) comprising the amino acid sequence that has at least 95% sequence identity to SEQ ID NO:7 (claim 72) or comprising the amino acid sequence of SEQ ID NO:7 or a conservatively substituted version thereof (claim 85). At pages 125-126 and Table 2, instant specification describes conservation amino acid substitutions for PKS.  
The scope of claims is compared with the scope of the disclosure of instant specification is the following. The specification does not describe sufficient species to represent a large  genus” (cannabinoid and cannabinoid precursor). The specification however teaches the natural cannabinoids TTHC, CBDA and CBD (p.21, the specification) and sets forth Formula  X-A (including formulae 10z, 10a, 11z, 11a and 11b), Formula X-B (including formula 9a) and Formula X-C (including formula 8a) for the “cannabinoid compound” (pages 42-49, the specification), and the specification sets forth that the “cannabinoid precursor” includes the Formulae “1-8” in Figure 2 ([0117], the specification) and further describes “R” group in “Formulae 1-8” (pages 56-58, the speciation) which is substituted or unsubstituted hydrocarbon (it is noted that formula 7 does not have “R” group). The instant “Figure 2” is shown below. 




	







    PNG
    media_image1.png
    696
    570
    media_image1.png
    Greyscale













       


 


The “cannabinoid” (genus)  encompasses any known “cannabinoid analogs”  ([0004], line 7, the specification).   
The following is the discussion of the factors considered in the Written Description requirement are (1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics; (4) Method of making the claimed invention; (5) Level of skill and knowledge in the art; and (6) Predictability in the art. 
(1) Actual reduction to practice; (2) Disclosure of drawings or structural chemical formulas; (3) Sufficient relevant identifying characteristics.
    Claims 72 and 85  and dependent claims therefrom  as written are drawn to a methods of producing “a cannabinoid” or “cannabinoid precursor” using a host cell which expresses the heterologous gene encoding the polyketide synthase (PKS) having 95% sequence identity to SEQ ID NO:7 or a variant of SEQ ID NO:7 which comprises  conservative amino acid substitutions.  The claims are given broadest reasonable interpretation as being drawn to using PKS for producing any cannabinoid or any cannabinoid precursor.
Cannabis (see [0110], the specification). 
The cannabinoid (genus) encompasses any substances produced within the body, any the naturally-occurring plant-derived cannabinoids, and their synthetic and biosynthetic equivalents ([0110], the specification) wherein the equivalent is given BRI as being analog, and encompasses “cannabinoid derivatives” which has structures of Formulae X-A, X-B or X-C (see page 42-43, the specification) show below.


    PNG
    media_image2.png
    320
    244
    media_image2.png
    Greyscale

	The R, R3A, R3B, RZ, RZ1  RZ2, and RY are various substituted alkyl, alkenyl, alkynyl, carbocyclyl and/or aryl (page 43-44, the specification). Thus, the cannabinoid compounds having said “Formulae X-A, X-B or X-C” are the “cannabinoid derivatives” which have highly diverse chemical structures in addition to having unlimited number.
Thus, there is substantial variation with the genus of cannabinoid/cannabinoid derivatives. 

Although the specification describes 94 phytocannabinoids that are naturally produced by plants of genus Cannabis (see [0110]-[0111], the specification), the instant disclosure does not 
distinguish said phytocannabinoids from synthetic cannabinoid or cannabinoid derivatives (see above).  The cannabinoid art teaches that the cannabinoid derivative” encompasses  endocannabinoid such as anandamide (AEA), 2-arachidonoylglycerol (2-AG), 2-arachidonyl glyceryl ether, virodhamine, and N-arachidonylodopamine (see [0170], US 20200289458). Of them, the structure of 2-arachidonoylglycerol (2-AG) and virodhamine, are shown below.


    PNG
    media_image3.png
    82
    167
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    185
    274
    media_image4.png
    Greyscale






The structures of the virodhamine and 2-AG  remarkably differs from the structured of any cannabinoid compounds listed in Table 1, [0111]-[0114] of instant specification. 
MPEP states that [A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “cannabinoid/cannabinoid derivatives” (see above) in  the claimed methods of claims 72 and 85. The specification fails to describe a sufficient variety of species to reflect the variation within the genus per the MPEP statement. 

The specification describes certain PKS enzymes such as (i) PKS having SEQ ID NO:7 or the variant PKS having 95% sequence identity to SEQ ID NO:7 and having amino acid substitution at positions 34, 50, 70, 71, 76, 100, 151, 203, 219, 285, 359, and/or 385 of SEQ ID NO:7 which is capable of producing products having Formulae 4-6 ([0006]-[0011], the specification), (ii) PKS having SEQ ID NOs:5 and 6 and variants of SEQ ID NOs:5 and 6 comprising amino acid substitutions as derived at instant paragraphs [0012]-[0013] and [0020]; and (iii) PKS enzymes that have at least 90% sequence identity to amino acid sequence of SEQ ID NOs:8, 13, 1,  145, 207-249 and 250-292 ([0014], [0017], the specification).
However, the specification does not provide adequate description for using the  variant PKS having at least 5% structural alteration (resulted from at least 95% sequence identity to SEQ ID NO:7), even having considered that the variant PKS comprises the amino acid substitutions at the above-discussed positions in SEQ I D NO:7,  to enzymatically synthesize ( in combination with cannabinoid synthase) the cannabinoid derivatives which structures are markedly diverse (see above). The specification fails to describe a sufficient variety of species to reflect the variation within the genus of the “cannabinoid derivatives” which can be produced by the variant PKS or even by full-length SEQ ID NO:7. 
The specification does not provide adequate description for which portion(s) within SEQ ID NO:7 can be modified/altered to still allow the variant PKS to be able to catalyze formation of the cannabinoid derivatives having highly diverse structures.  


Regarding “cannabinoid precursor” (genus), the species of the genus is unlimited and their chemical strictures are highly diverse. Any chemical molecules which involved in synthesis or biosynthesis of the cannabinoid/cannabinoid derivative compounds are within the breadth of the “cannabinoid precursor”. 
The “cannabinoid precursor” (genus) encompasses any compounds of “Formulae 1-8”  set forth in Figure 2 (see [0117], lines 2-3; and [0122], instant specification) wherein “R” group in each of the Formulae encompasses a large number of various “substituted and unsubstituted  alkyl” including straight chain or branched alkyl; and “substituted and unsubstituted  alkenyl” (pages 56-58, the specification), and thus, the genus encompasses cannabinoid precursor derivatives.. Also, the “cannabinoid precursor” (genus) encompasses the precursor substrate with chain length C1-C40 with any degree and any kind  of  branching or saturation or chain structure, including, without limitation, aliphatic, alicyclic, and aromatic as well as  any functional groups including hydroxy, halogens, carbohydrates, phosphates, methyl-containing and/or nitrogen containing functional groups ([0120], p.58, the specification). Thus, cannabinoid precursor” (genus) encompasses unlimited number and structurally highly diverse precursor derivatives. 
Thus, there is substantial variation with the genus of cannabinoid/cannabinoid derivatives. 
The relation of the “cannabinoid precursor” (genus) with PKS enzyme is that the certain precursors but not all are enzymatic catalytic products of PKS (e.g., compounds  “2” and “4” in instant Figure 1). 
The specification describes certain PKS enzymes such as (i) PKS having SEQ ID NO:7 or the variant PKS having 95% sequence identity to SEQ ID NO:7 and having amino acid substitution at residues at 34, 50, 70, 71, 76, 100, 151, 203, 219, 285, 359, and/or 385 of SEQ ID NO:7 which is capable of producing products having Formulae 4-6 ([0006]-[0011], the specification), (ii) PKS having SEQ ID NOs:5 and 6 and variants of SEQ ID NOs:5 and 6 comprising amino acid substitutions as derived at instant paragraphs [0012]-[0013] and [0020]; and (iii) PKS enzymes that have at least 90% sequence identity to amino acid sequence of SEQ ID NOs:8, 13, 1,  145, 207-249 and 250-292 ([0014], [0017], the specification).
However, neither specification nor the cannabinoid production art  teaches or/and provides guidance for using PKS or variant PKS enzyme to synthesize said cannabinoid precursors such as compounds 1 and 2 (Figure 1) or/and the precursor compound having Formulae 1a and 2a (Figure 2), wherein the “variant PKS” refers to PKS having at least 5% structural alteration (resulted from at least 95% sequence identity to SEQ ID NO:7). The specification does not provide adequate description for which portion(s) within SEQ ID NO:7 can be modified/altered to still allow the variant PKS to be able to catalyze formation of the cannabinoid “precursor derivatives” which have highly diverse structures (see above).  
1-8” ( [0117], lines 2-3, the specification) that includes “Formula 1a” and “Formula 2a” as discussed above.  The specification does not descried or provide guidance to use PKS to synthesize said the precursor compounds “Formula 1a” and “Formula 2a”  which are up-stream of PKS catalysis (see Figures 1-2), even though the PKS is capable of producing the cannabinoid precursors, e.g., compound 4 and 6 (in the presence of  olivetolic acid acylase) shown in  instant Figure 1. 
Moreover, as discussed above, the Formulae 1-8 are the derivative of cannabinoid precursors which have highly diverse structures, and there is substantial variation with the genus “cannabinoid derivatives”.  
MPEP states that [A] “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus; and state that [A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” (see MPEP 2163 II A.3 (a) (ii)). In this case, there is substantial variation within the genus “ “cannabinoid precursor derivative” in the claimed methods of claims 72 and 85. 
The specification not only fails to describe a sufficient variety of species cannabinoid precursor derivative synthesized by enzymes comprising PKS (including PKS having SEQ ID NO:7 or PKS variant having 5% structural alteration from SEQ ID NO:7) to reflect the variation within the genera per MPEP statement, but also fails to describe art recognized correlation between the structure of the “cannabinoid” and function of the PKS enzyme capable of catalyzing formation of the “cannabinoid precursor” and “cannabinoid analog” compounds such as 2-AG and virodhamine.
Here, it is noted that, although the PKS having SEQ ID NO:7 or variant PKS having at least 95% sequence identity to SEQ ID NO:7 with the amino acid substitution(s) discussed above or the substitution set forth in claim 72 can contribute to enzymatic synthesis of the cannabinoid precursor compounds, e.g., compounds 4, 6 and 8 (down-stream of PKS catalysis) having defined structures as shown in Figure 1), the specification does not describe correlation between structure (said PKS  having SEQ ID NO:7 or the variant PKS) and function (producing the precursor derivatives (e.g. Formulas 4, 6 and 8) shown in Figure 2  which has highly diverse structure (see above corresponding discussion).     
There is no actual reduction to practice in applicant’s specification that the “cannabinoid precursor” or said cannabinoid analogs (such as 2-AG and virodhamine) can be biosynthesized from the host cell expressing heterologous gene encoding the PKS enzyme which is an olivetol synthase (OLS) (or called polyketide synthase (PKS), see ([0052], the specification) that catalyzes formation of “3,5,7-trioxododecanoyl-CoA” which is then spontaneously converted to C. sativa, insect cell to mammalian cell ([0063], the specification). Thus, the use of the “PKS” for producing cannabinoid or precursor thereof in the claimed method encompasses substantial variation. 

           (4) Method of making the claimed invention/(5) Predictability of the art:
There is no art recognized structure/function correlation between the amino acid sequence (SEQ ID NO:7 or variant PKS having at least 95% sequence identity to SEQ ID NO:7) and its ability of catalyzing formation of the “cannabinoid precursor derivatives” having “Formulae 1-8” (in Figure 2) which has highly diverse chemical structures (see above discussion)  nor formation of the “cannabinoid precursor” compounds “1a” and “2a” (in Figure 1) that are the up-stream of the PKS catalysis so as to produce the cannabinoid compounds such as converting the substrate CBGVA to various  cannabinoid compounds/analogs as discussed above.  Thus, using PKS to synthesize the above discussed “cannabinoid derivatives” is highly unpredictable. 

Also, although the specification has described the Formulae 9-11 in instant Figure 2, none of the cannabinoid derivatives  encompassing anandamide (AEA), 2-arachidonoylglycerol (2-AG), noladin ether, virodhamine, and N-arachidonylodopamine (NADA) (see above, US 20210080441) has the core structure of instant “Formulae 9-11”. Thus, using PKS to synthesize the “cannabinoid derivatives in a host cell is highly unpredictable.
Moreover, it has been known that the cannabinoids are a group of chemical compounds of very diverse structures (see [0057], US 20190060300), and that because of this structural diversity some of them have known structures and the others such as those synthetic cannabinoids which structures are uncharacterized (unknown) to one skilled in the art such as medical personnel (see [0008], lines 22-25, US 20160025753). Said “uncharacterized” to one skilled in the art would have added additionally higher level of unpredictability than expected,. As result, the skilled artisan would have not known where applicant has possession of the claimed methods of claims 72 and 85. 
Furthermore, the cannabinoid art (Go et al.) teaches that, despite the report of biosynthesis of  tetrahydrocannabinolic acid (THCA) and cannabidiolic acid (CBDA) using yeast, the biosynthetic pathways of a majority of these cannabinoids (that are 113 cannabinoid compounds from Cannabis sativa which have unique pharmacological and therapeutic properties) remain largely unknown, making it difficult to be produced in a stable and sustainable manner (see p.1, lines 20-24, Go et al., cited as reference “W” in PTO-892). These suggest that  with regard to the use of PKS enzyme which catalyzes biosynthesis of the cannabinoid precursors (see compound “4a [i.e., “3,5,7-trioxododecanoyl-CoA”] and compound “6a” [i.e., olivetolic acid] in instant Figure 1) in combination with the “terminal cannabinoid synthase” (see instant Figure 1) to produce said majority of those cannabinoids in a host cell encompassing any mammalian cells.
          (6)    Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed invention is high with regard to producing  the claimed “cannabinoid” encompassing the cannabinoid derivatives or “cannabinoid precursor” encompassing the precursor derivative using the variant PKS enzyme having at least 95% sequence identity to SEQ ID NO:7.
Although the variant PKS, which comprises  the amino acid substitution(s) discussed above or the substitution set forth in claim 72 and has at least 95% sequence identity to SEQ ID NO:7, can contribute to enzymatic synthesis of the cannabinoid precursor compounds, e.g., compounds 4, 6 and 8 that have defined structures as shown in Figure 1), there is no record in the art nor in instant disclosure having shown that the certain portion  in SEQ ID NO:7 can be modified/altered (less than 5% in SEQ ID NO:7) to produce the variant PKS which is expressed in a host cell  and capable of catalyzing (inside the host cell) the formation of the cannabinoid precursor derivatives (e.g., converting Formula 4 to Formula 6 that is then converted to Formula 8 (cannabigerolic acid (CBGA) derivative  which is the precursor of enzymatic synthesis of (see Figure 2) tetrahydrocannabinolic acid (THCA) derivative “10a” (Figure 2),  cannabichromenic acid (CBCA) derivative “11a” (Figure 2)  and (cannabidiolic acid (CBDA)  derivative “9a” (Figure 2) wherein said derivatives having corresponding “Formula” are highly diverse in chemical structure (see above discussion). MPEP states that “[T]he description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” (see MPEP 2161.01 (I)).  Thus, applicants’ disclosure fails to provide adequate written description for the claimed composition.
  It is therefore deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Therefore, the specification does not satisfy written description under USC 112(a).

              Scope of enablement
	 Claims 72-91 are rejected under 35 U.S.C. 112(a), first paragraph, because while the specification enables for use of a polyketide synthase (PKS) which amino acid sequence has at least 95% sequence identity to SEQ ID NO:7 with amino acid substitution (claim 74) wherein the PKS is encoded by polynucleotide encoding the PKS in yeast cell (e.g., S. cerevisiae) to produce a cannabinoid compound having PKS comprising SEQ ID NO:7 which is expressed in any host cell (any type of cell from prokaryotes to mammalian cells) for producing a “cannabinoid” encompassing “cannabinoid analogs” which structures have not been known/characterized and for producing a “cannabinoid precursor” (encompassing the substrate  of the PKS and any chemical compounds involved in biosynthesis of cannabinoids; e.g., those  “precursors” having Formulae 1 and 2 depicted in instant Figure 2) in “a host cell” (claims 72, 85).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance provided by the inventor; (7) the presence or absence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure (see MPEP 2164.01(a)).
(1) The nature of the invention; (2) the breadth of the claims
Claims 72 and 85  and dependent claims therefrom  as written are drawn 
to a methods of producing “a cannabinoid” or “cannabinoid precursor” using a host cell which expresses the heterologous gene encoding the polyketide synthase (PKS) having 95% sequence identity to SEQ ID NO:7 or a variant of SEQ ID NO:7 which comprises  conservative amino acid substitutions.  The claims are given broadest reasonable interpretation as being drawn to using PKS for producing any cannabinoid or any cannabinoid precursor.
Instant specification at [0111] lists 94 phytocannabinoids which is naturally  produced by plants of genus Cannabis (see [0110], the specification). 
cannabinoid (genus) encompasses any substances produced within the body, any the naturally-occurring plant-derived cannabinoids, and their synthetic and biosynthetic equivalents ([0110], the specification) wherein the equivalent is given BRI as being analog, and encompasses “cannabinoid derivatives” which has structures of Formulae X-A, X-B and X-C (see page 42-43, the specification) show below.
The specification discloses the “cannabinoid compound” encompasses any substances produced within the body, any the naturally-occurring plant-derived cannabinoids, and their synthetic and biosynthetic equivalents ([0110], the specification) wherein the equivalent is given BRI as being analog, and encompasses “cannabinoid derivatives” which has structures of Formulae X-A, X-B or X-C (see page 42-43, the specification) show below.


    PNG
    media_image2.png
    320
    244
    media_image2.png
    Greyscale

	The R, R3A, R3B, RZ, RZ1  RZ2, and RY are various substituted alkyl, alkenyl, alkynyl, carbocyclyl and/or aryl (page 43-44, the specification). Thus, the cannabinoid compounds having said “Formulae X-A, X-B or X-C” are the “cannabinoid derivatives” which have highly diverse chemical structures in addition to having unlimited number

        Regarding “cannabinoid precursor”,  the specification discloses that the “cannabinoid precursor” encompasses any compounds of “Formulae 1-8”  set forth in Figure 2 (see [0117], lines 2-3; and [0122], instant specification) wherein “R” group in each of the Formulae encompasses a large number of various “substituted and unsubstituted  alkyl” including straight chain or branched alkyl; and “substituted and unsubstituted  alkenyl” (see pages 56-58, the specification). Further, the specification sets forth “cannabinoid precursor” (genus) encompasses the precursor substrate with chain length C1-C40 with any degree and any kind  of  branching or saturation or chain structure, including, without limitation, aliphatic, alicyclic, and aromatic as well as  any functional groups including hydroxy, halogens, carbohydrates, phosphates, methyl-containing and/or nitrogen containing functional groups ([0120], p.58, the specification).
Therefore, the “cannabinoid precursor” compounds having said “Formulae 1-8” read on the “precursor derivatives” which have highly diverse chemical structures as well.

However, the specification fails to provide enabling disclosure or/and guidance for using 
a variant PKS having at least 5% structural alteration (resulted from at least 95% sequence identity to SEQ ID NO:7) to enzymatically synthesize:
 (i) the above-mentioned “cannabinoid derivatives” which have highly diverse chemical structures, e.g., those having “Formulae X-A, X-B or X-C” structure; 
(ii) the above-mentioned cannabinoid “precursor derivatives”  which also have highly diverse chemical structures, e.g., those having one of the “Formulae 1-8”; and 
(iii)  the cannabinoid precursor which is “compound 1” or “compound 2” shown in Figure 1; both compounds are up-stream of PKS catalysis (see Figure 1), even though the PKS is capable of producing the cannabinoid precursors that are “compound 4” and “compound 6” (wherein the “compound 6” is synthesized by PKS with olivetolic acid cyclase, see Figure 1).
The unlimited cannabinoids further encompasses any “synthetic equivalents” of cannabinoids ([0110], line 5, the specification) which do not have core structures of cannabinoid shown in said Formulae and would encompass any cannabinoid derivative compounds. The art teaches that the “cannabinoid derivative” encompasses  endocannabinoid such as anandamide (AEA), 2-arachidonoylglycerol (2-AG), 2-arachidonyl glyceryl ether, virodhamine, and N-arachidonylodopamine (see [0170], US 20200289458) which do not have core structures of cannabinoid shown in said Formulae (structures of 2-Ag and virodhamine are shown below)  and encompasses the “cannabinoid candidate compounds” selected from molecules which structures have not been characterized; e.g., the Formulae X-A in which RY, R3A and R3b  group are  substituted C 1-6 alkyl, e.g., -CF3, benzyl ([0106], and [0077], last 2 lines, the specification) and in combination with “R” group is a substituted acyl, alkyl, alkenyl, alkynyl, carbocyclyl or aryl (p.43, line 4, the specification), or any chemical moieties set forth in [0118]-[0119] of the applicants’ specification. It is noted that defining the groups (moieties) attached to the core structure of each formula is a postulation of cannabinoid compounds which does not mean that the corresponding cannabinoid compounds have actually been known or/and characterized.  


    PNG
    media_image3.png
    82
    167
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    185
    274
    media_image4.png
    Greyscale





Further, the specification only discloses that the PKS catalyzes the formation of the “cannabinoid precursor” compounds such as molecules “4a” (3,5,7-trioxododecanoyl-CoA), “6a” (olivetolic acid) and/or “8a” (cannabigerolic acid) which is substrate (precursor) for synthesis of THCAS, see [0220]) set forth in Figure 1. However, the applicant’s specification fails to provide enabling disclosure/guidance for the PKS catalyzed biosynthesis of the 
 The specification sets forth that the  host cell encompasses any types of cells from microorganism, plant cell, insect cell to mammalian cell (see [0063], the specification). However, neither instant specification nor relative art provide guidance for feasibly producing any cannabinoid or/and derivative thereof in mammalian cells such as non-human cell lines  comprising expressed PKS and cannabinoid synthase required for cannabinoid production.
           (3)  The state of the prior art/ (4)The relative skill of those in the art/ (5)The predictability or unpredictability of the art:
          It has been known that the cannabinoids are a group of chemical compounds of very diverse structures (see [0057], US 20190060300), and that because of this structural diversity some of them have known structures and the others such as those synthetic cannabinoids which structures are uncharacterized (unknown) to one skilled in the art such as medical personnel (see [0008], lines 22-25, US 20160025753). 
Said “uncharacterized” (unknown) to one skilled in the art would render the level of unpredictability additional level higher than expected. This is because, without the known structural information on hand, the skilled artisan would have not known how to use the “PKS” having SEQ ID NO:7  or the “variant PKS”  thereof (which has 5% structural alteration from the full-length SEQ ID NO:7 resulted from “at least 90%identical to SEQ ID NO:7) to produce the “cannabinoid” candidate compounds encompassing “cannabinoids analogs” which are synthesized from the cannabinoid precursor or precursor derivative  (see above discussion) in the claimed host cell. Since candidate cannabinoid derivatives (to be synthesized) are highly diverse in structure (see above), one skilled in the art would not know how to use PKS with or without other enzymes to biosynthesize the candidate compounds which would render unpredictability in the art high.

Furthermore, the art (Go et al. which is cited as reference “W” in PTO-892) teaches the biosynthetic pathways of a majority of these cannabinoids (which are 113 cannabinoid compounds derived from Cannabis sativa which have unique pharmacological and therapeutic remain largely unknown, making it difficult to be produced in a stable and sustainable manner (see p.1, lines 20-24, Go et al). Said large unknown with said difficult task for production/biosynthesis would have necessarily render the level of unpredictability of the art exceedingly higher than one skilled in the art could expect.

           (6)  The amount of direction or guidance presented /(7)The presence or absence of working examples /(8) The quantity of experimentation necessary:
	The instant Figure 1 shows that “olivetolic acid”  ( “6a”) which is produced from “3,5,7-trioxododecanoyl-CoA” (“4a”) catalyzed by “olivetolic acid cyclase” which is produced from “hexanoyl-CoA” (2a) catalyzed by “olivetol synthase” (OLS) that is also called “polyketide synthase” (PKS) (see [0052], lines 4-5, instant specification), wherein “cannabigerolic acid (CBGA) synthase catalyzes biosynthesis of “CBGA” from said “olivetolic acid”  ( “6a”). Said “CBGA” is a common substrate for the terminal synthases, e.g., CBDA synthase, THCA synthase  and CBCA synthase, which catalyze the formation of “cannabidiolic acid” (9a) (CBDA), “tetrahydrocannabinolic acid” (10a) (THCA), and “cannabichromenic acid” (11a) (CBCA), respectively as shown in Figure 1 (see also [0035], and [0202], instant specification). These indicate that the PKS is required for production of the cannabinoid compounds such as CBCA, THCA and CBCA.  
	Since the claimed methods of  claims 72 and 82 are directed to producing “a cannabinoid” (encompassing “cannabinoid derivatives”) in a host cell expressing heterologous polynucleotide encoding PKS enzyme, the host cell necessarily further comprises the above-discussed “terminal synthases” (e.g., THCA synthase or/nad CBDA synthase). 
 	
Further, the art (Go et al.) teaches that, despite the report of biosynthesis of  tetrahydrocannabinolic acid (THCA) and cannabidiolic acid (CBDA) using yeast, the biosynthetic pathways of a majority of these cannabinoids (that are 113 cannabinoid compounds from Cannabis sativa which have unique pharmacological and therapeutic properties) remain largely unknown, making it difficult to be produced in a stable and sustainable manner (see p.1, lines 20-24, Go et al). These suggest that a large quantity of non-routine experiments are required to find out  and to characterize the “candidate synthases” from the BBE family in order to biosynthesize of the majority of the cannabinoids (from the 113 cannabinoids) which have not been feasibly characterized though. 


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim interpretation: 
             The phrase “a host cell” in the recitation “…a host cell that express a PKS that comprises SEQ ID NO:5” (claims 79 and 87)  is given BRI as encompassing a naturally-occurring host cell of C. sativa (see instant “sequence listing” and [0050], lines 3-4 of instant specification). Thus, the following the rejection is applied.

Planta (2014) 240, 983-1002) in view of US 20180334692 (‘692) and Kearsey L.J. (cited as reference “V” in PTO-892).
   Wang teaches  a polyketide synthase (PKS) (a chalcone synthase) from Cymbidium called “PKS1”  which is identified as “KM186175” [EMBL number] (see p.989, right col., 3rd paragraph, lines 23 and 28-29, Wang). The “chalcone synthase” that encompasses “PKS1” is a member of type III PKS superfamily (p.997, right col., last paragraph, lines 1-2, Wang).
The amino acid sequence of PKS1 (a type III  PKS) of “KM186175” has 100% sequence identity to instant SEQ ID NO:7 (claims 72, 77, 85) (see the sequence alignment below; wherein Qy is SEQ ID NO:7; and Db is “PKS1” of Wang).

A0A088G5Z5_9ASPA; 390 AA.
AC   A0A088G5Z5; 
OS   Cymbidium hybrid cultivar
RA   Wang L., Albert N.W., Zhang H., Arathoon S., Boase M.R., Schwinn K.E.,
     Davies K.M., Ngo H., Lewis D.H.;
RT   "Temporal and spatial regulation of anthocyanin biosynthesis provide
      diverse flower colour intensities and patterning in Cymbidium orchid.";
RL   Planta 240, 983-1002 (2014).
DR   EMBL; KM186175; AIM58716.1; mRNA.
DR   GO; GO:0016747; F:transferase activity, transferring acyl groups other than amino-acyl groups; 

  Query Match  100.0%;  Length 390;
  
Qy          1 MPSLESVKKSNRADGFASILAIGRANPENFIEQSTYPDFFFRVTNSEHLVNLKKKFQRIC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPSLESVKKSNRADGFASILAIGRANPENFIEQSTYPDFFFRVTNSEHLVNLKKKFQRIC 60

Qy         61 DKTAIRKRHFVWNEELLNANPCLGTFMDNSLNVRQEFAIREIPKLGAEAATKAIQEWGQP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DKTAIRKRHFVWNEELLNANPCLGTFMDNSLNVRQEFAIREIPKLGAEAATKAIQEWGQP 120

Qy        121 KSRITHLIFCTTSGMDLPGADYQLTQILGLNPNIERVMLYQQGCFAGGTTLRLAKCLAES 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KSRITHLIFCTTSGMDLPGADYQLTQILGLNPNIERVMLYQQGCFAGGTTLRLAKCLAES 180

Qy        181 RKGARVLVVCAETTAVLFRAPSEEHQDDLVTQALFADGASALIVGADPDETAHERASFVI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RKGARVLVVCAETTAVLFRAPSEEHQDDLVTQALFADGASALIVGADPDETAHERASFVI 240

Qy        241 VSTSQVLLPDSAGAIGGHVSEGGLIATLHRDVPQIVSKNVGKCLEEAFTPLGISDWNSIF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSTSQVLLPDSAGAIGGHVSEGGLIATLHRDVPQIVSKNVGKCLEEAFTPLGISDWNSIF 300

Qy        301 WVPHPGGRAILDQVEERVGLKPEKLIVSRHVLAEYGNMSSVCVHFALDEMRKRSKKEGKA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WVPHPGGRAILDQVEERVGLKPEKLIVSRHVLAEYGNMSSVCVHFALDEMRKRSKKEGKA 360

Qy        361 TTGEGLDWGVLFGFGPGLTVETVVLHSVPI 390
              ||||||||||||||||||||||||||||||
Db        361 TTGEGLDWGVLFGFGPGLTVETVVLHSVPI 390
	
Wang does not expressly teach producing a cannabinoid by cultivating a host cell comprising a heterologous polynucleotide (gene) encoding PKS1 enzyme.
            It has been known in the cannabinoid production art (‘692) that the production of the cannabinoid compounds can be done by engineering host cell yeast such as Saccharomyces cerevisiae (claims 72 and 85 and claims 81, 82, 83, 88, 89, 90) ([0022], lines 6-11 and 16-17; and abstract, ‘692) and cultivating the host cell (claim 72, 85) ([0083], lines 1-4, ‘692) , wherein the engineered host cell expresses  type III PKS ([0055], lines 6-8, ‘692) which catalyze synthesis of polyketides which are building blocks for the cannabinoid compounds ([0006], liners 1-3; and Figure 3, ‘692) by catalyzing condensation of acyl-CoAs with three malonyl-CoA molecules to form 3, 5, 7-trioxododecanoyl-CoA (claims 78, 86) ([0048], lines 1-11, ‘692). The produced cannabinoid compounds contain “polyketide” moiety” ([0026], lines 1-5,  ‘926).
        In Figure 3, ‘692 shows that via polyketide pathway the PKS catalyzed formation of olivetolic acid (claims 78, 86) that is a cannabinoid intermediate ([0089], line 3, 962) which is then concerted to cannabinoid compound such as cannabigerolic acid (CBGA) by prenylase geranyl-diphosphate:olivetolate geranyl transferase (GOT) (see [0052] and Figure 3, ‘692). 
          Said  CBGA can be further enzymatically converted to other pharmaceutically useful cannabinoid compounds such as THCA, its derivatives CBNA and cannabiocitran (see Figure 3, Figure 2B, [0040], lines 1-9; and [0003], last 3 lines, ‘692) which are clinically important cannabinoid compounds and have more potent and selective activities in various human medical conditions ([0016] and [0040], lines 8-9, ‘692) such as from neurological to mood/behavior disorders, and to gastrointestinal disorders as well as sleeping, appetite and fatigue problems and even are useful for treating various microbial and viral infections and for treating a number of cancers; and thus, there is an unfulfilled need for the production of pharmaceutical grade cannabinoids ([0003], lines 12-23, ‘692). 
       Also, it has been known that chemical synthesis of pharmaceutically useful cannabinoid compounds has drawbacks: difficult, expensive and low-yield and having less pharmacologically active molecules than those extracted from the C. sativa plant ([0004], last 4 lines, ‘692). However, biosynthesis using engineered microorganisms (such as yeast) provides solution to overcoming the drawbacks and allows for large-scale production of the cannabinoid compounds ([0005], ‘692) wherein the engineered (recombinant) yeast expresses heterologous enzymes for biosynthesizing the cannabinoids (See abstract, [0010]-[0011], ‘692).
                Thus, it would have been prima facie obvious for one of ordinary skill in the art to choose the “PKSI” (Wang) having 100% sequence identity to SEQ ID NO:7, because the “PKS1” (Wang) has been known to be a type III PKS (see above discussion), polyketides” which are building blocks for the “cannabinoid compounds” that are of pharmaceutical interest (see above discussion). Thus, one of ordinary skill in the art would have produced the pharmaceutical grade cannabinoid compound using an engineered yeast cell (‘692) which recombinantly expresses the heterologous gene encoding the “PKS1” (Wang) with desired high yield by optimizing cultivation condition ([0089], lines 1-4, ‘692) to obviate the “drawbacks” of chemical synthesis (‘692) (see above), in order to treat diseases/condition such as microbial and/or viral infections and sleeping/appetite problems (see above) with reasonable expectation of success.  
         The combination of references’ teachings discussed above renders claims 72, 77-78, 81-83, 85-86 and 88-90 prima facie obvious.   

       Alternatively, the following discusses an "obvious to try" rationale (for the above rejected claims) supports a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2145 (X)(B)).
            It has been known that 3, 5, 7-trioxododecanoyl-CoA (that is precursor compound “4a” in Figure 1, and also see p.91, instant specification) is directly involved in synthesis of cannabinoid  ([0048], lines  10-18, ‘692). The 3, 5, 7-trioxododecanoyl-CoA synthase  is also known as type III PKS (see [0048], ‘692). The “PKS1” has been known to be a type III PKS (p.997, right col., last paragraph, lines 1-2, Wang). These indicates that PKS1 responsible for synthesis of the cannabinoid precursor “3, 5, 7-trioxododecanoyl-CoA”.   
          Since PKS1 (‘Wang) is one of two PKS enzymes, i.e., PKS1 and PKS2 which are “chalcone synthase” (CHS)-like PKS enzymes (p.989, right col., 3rd paragraph, lines 1-2 and 28-29, Wang) wherein the PKS1 (identified as “KM186175”) having 100% sequence identity to instant SEQ ID NO:7 (see above), it is obvious to try using PKS1 (that is one of the two  “chalcone synthase” (CHS)-like PKS  enzymes (“PKS1 and PKS2”) from Cymbidium orchid (or term Cymbidium hybrida, see abstract of Wang) to biosynthesize the desired cannabinoid compounds. The further discussion/rationale of the obvious to try in this case is set forth below.  
           It has been known in cannabinoid art (Kearsey) that CHS-like PKS is plant type III PKS (p.38, last paragraph, lines 1-2, Kearsey) which is also called “tetraketide synthase” (TKS). The TKS (e.g., PKS1 of Wang  which is a type III PKS) catalyzes production of  linear polyketide intermediate pentyl tetra-β-ketide CoA from the hexanoyl-CoA and three malonyl-CoA molecules (p38, section 4.2, lines 1-3, Kearsey; and see scheme below).
         The “pentyl tetra-β-ketide CoA” has structure (see below) that is same to instant “3, 78, 86) which has been known to be an important precursor/intermediate for enzymatic synthesis of cannabinoid compounds such as THCA and CBDA (see Figure 1.5, p36 of Kearsey).

    PNG
    media_image5.png
    259
    580
    media_image5.png
    Greyscale
	








       Having been motived by the pharmaceutical usefulness of cannabinoid in treating  various human medical conditions  as discussed above (‘692), one skilled in the art to choose PKS1 (Wang) from the CHS-like PKS enzymes (PKS1 and PKS2) from Cymbidium hybrida  with predictable solution (e.g., biosynthesis of cannabinoid such as  CBGA, see Fig.3, ‘692)  from precursor molecule “3, 5, 7-trioxododecanoyl-CoA”  which would necessarily led to the anticipated success in production of the cannabinoid compound. 
            Regarding claims 84 and 91, ‘692 teaches a polynucleotide  encodes a prenyltransferase (claims 84, 91) that catalyzes coupling of geranyl-pyrophosphate to olivetolic acid or an olivetolic acid analog (e.g., a 2-alkyl-4,6-dihydroxybenzoic acid) to form a cannabinoid compound ([0011], limes 8-13, ‘692) . Also, ‘692 discloses the engineered yeast for cannabinoid production which comprising heterologous polynucleotide encoding “olivetolic acid acylase” (claims 84, 91)  ([0010], lines 1-4 and 10-11).   
            Moreover, ‘692 teaches the engineered host cell such as yeast strain is further modified to express a CBDA synthase and THCA synthase for cannabinoid production (see [0066] and [0103] ‘692) wherein the CBDA synthase and THCA synthase ate terminal synthase (TS) (claims 84, 91) enzymes as evidenced by [[0201]-[0202] of instant specification.
          Therefore, the combined references’ teachings render the instant claims prima facie obvious. 

[2] Claims 79 and 87 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (Planta (2014) 240, 983-1002), US 20180334692 (‘692) and Kearsey L.J. (cited as reference 661).
          The teachings of claims 72, 78, 85 and 86  has been set forth in the above. 
          Wang, ‘692 and Kearsey do not expressly teach or suggest the engineered host cell produces more 3, 5, 7-trioxododecanoyl-CoA, oilivetol and/or olivetolic acid (claims 79, 87).
         However, ‘692 has discussed the PKS expressed from naturally-occurring organism Cannabis stativa (see [0006], ‘692). 
           
             ‘692 has taught the engineered yeast cell (see [0010]) is capable of producing increased level of cannabinoid by increasing precursor molecules ([0076], lines 1-2) through up-regulating/overexpressing the heterologous genes encoding enzymes involved in precursor formation to optimize the precursor pool (see [0079], ‘692) in recombinant yeast strain (see abstract, ‘692). 
           As stated in “claim interpretation”, “a host cell” (claims 79, 87) that express a PKS having SEQ ID NO:5” (claims 79 and 87)  encompasses a naturally-occurring host cell of C. sativa; i.e, SEQ ID NO:5 is expressed in native C. sativa cell in the absence of recombinant overexpression thereof.
           The closely  related art ‘661 teaches that over-expressing polynucleotide (encoding the PKS enzyme) in organism  is compared to an organism/cell without over-expression ([0020], 661), wherein the cell encompasses microorganism preferably yeast (e.g. Saccharomyces cerevisiae) (see [0041], ‘661) which is the common subject matter of ‘692. 
         Accordingly, the closely-related art (‘661) teaches that over-expression of the enzyme that catalyzes the synthesis of aromatic polyketides (e.g. olivetolic acid) can  result in increased production of cannabigerolic acid (CBGA) (see [0042], ‘661); wherein the over-expression of the enzyme includes “polyketide synthase” (PKS) enzyme (see [0044], lines 3-7, ‘661). PKS catalyzes the formation of “olivetolic acid; and wherein the CBGA is produced from “olivetolic acid” which is produced from “hexanoyl-CoA” catalyzed by PKS (see Figure 1 of ‘661). The production of side-products by the PKS is shown in Figure 1 which discloses that the side-products encompasses olivetolic acid and cannabinoid compounds such as THCA, CBDA and CBCA etc.  (see [0026], ‘661), which is the common subject matter of ‘692. 
          Thus, based on the teaching of ‘661, it would have been obvious for one skilled in the art to compared the over-expression heterologous gene encoding PKS1 (Wong) in the engineered yeast strain (‘692) with PKS of SEQ ID NO:5 in naturally-occurring C. . sativa cell without said over-expression with regard to the level of “olivetolic acid” which is the catalytic product of polyketide synthase (PKS) (see Fig. 1, ‘611). The result C. . sativa producer strain, as applied to claims 79 and 87.  
         Upon reading ‘692 and ‘661, one of ordinary skill in the art would have readily known that the over-expression of PKS (responsible for synthesizing the “precursor” “olivetolic acid” for subsequent biosynthesis of desired cannabinoid compounds of pharmaceutical interest, see [0021], ‘692) can result in increased level of the “cannabinoid precursor”  that is “olivetolic acid” and said over-expression can be simply done by up-regulating heterologous genes encoding PKS enzyme through the over-expression in recombinant yeast (taught by ‘692) wherein said “increased level” is compared to expression of a PKS enzyme of SEQ ID NO:5 in naturally-occurring host cell of C. sativa without the “over-expression” of heterologous genes encoding the PKS. Therefore, the combination of references’ teachings renders claims prima facie obvious. 
	
                                        Conclusion
             No claims are allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph.D. whose telephone number is (571)272-0949. The examiner can normally be reached on M-F 8:30 am-5:30 pm.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.


/Samuel W. Liu/
Examiner, Art Unit 1656
         April 26, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600